On appeal from so much of a judgment granting plaintiff a separation as directs defendant to pay $10,800 a year for the support of plaintiff and their three children, judgment, insofar as appealed from, modified on the facts so as to reduce the amount awarded from $10,800 to $9,600, said reduction to take effect as of February 15,1955, and as thus modified judgment unanimously affirmed, without costs. In the light of all the relevant facts the sum of $9,600 will be reasonable for the support of the wife and three children. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.